DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowance is in response to the amendments received on 07/25/2022.
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
As to claims 1-10, a comprehensive search of prior art of record failed to show either alone or in combination a signal equalizer, comprising: a feedback system, configured to acquire at least one signal value of an edge region of an input signal, and configured to adjust the signal value according to a crossing part of an eye diagram such that the crossing part converges to a zero point, wherein the crossing part corresponds to the edge region.
As to claims 11-19, a comprehensive search of prior art of record failed to show either alone or in combination a signal equalizing method, comprising: acquiring at least one signal value of an edge region of an input signal; and adjusting the signal value according to a crossing part of an eye diagram such that the crossing part converges to a zero point, wherein the crossing part corresponds to the edge region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632